Title: To George Washington from Richard Claiborne, 10 June 1789
From: Claiborne, Richard
To: Washington, George



Sir
London, No. 56 Sloan Street Chelsea—10. June 1789.

Your Excellency will, no doubt, be a little surprized, at receiving a Letter with my Signature—but when the motives which induce me to trouble you, are considered, I trust you will not deem it an improper intrusion.
I beg leave to offer Your Excellency my sincerest congratulation on the lately adopted Federal Constitution in the United States. My earnest prayer to Heaven is, that it may give operation and facility to all the functions of a mild and just Government—that the Community under it may characterize themselves by a chearful compliance therewith, as that they are celebrated for their patriotic conduct in the late Revolution—that the measures of the Legislative Authority may produce comfort and affluence at home, and admiration abroad—and that the Blessings of Heaven may be continually transfused throughout the whole Country.
With heartfelt pleasure, I rejoice also at the appointment of Your Excellency to the Presidency of the Union—and I pray God to bless you with health and every success in your administration—and that when you are called to receive the Everlasting rewards due to your great merits; you may leave our Country in the establishment of peace, affluence, & perpetual happiness.
I beg leave to add, that from the similarity of the American Form of Government with that of Great Britain has already gained considerable ground of credit here, and drawn attention of many leading characters, who formerly turned a deaf ear to every thing which related to the United States. When therefore Congress shall send a Representative to this Kingdom, possessed of suitable qualifications, and adequate Constitutional powers, I have no doubt, that many and important advantages, which have hitherto lain dormant may be brought into operation—thereby deriving nurture to our infant nature, and giving profitable employment to this industrious and wealthy

people—whose minds, I must own, appear to me, to be too Commercially constituted, and too closely interwoven with pecuniary speculation, not to have relinquished those animosities which National Warfare naturally create during contention—and which seem, on the part of our Countrymen hitherto, to have defeated many considerable objects of policy—but which, I trust, the good sense of our Fellow Citizens, will no longer suffer to operate so detrimentally to the Fundamental Interest.
Under persuasion of some personal representation being sent to England—I take the liberty to observe, that Colonel Solomon Bush, late of the Pennsylvania Line, who is well established in the Medical profession in the Metropolis of London, and practices with very great and neverfailing success, and of course highly respected among principal characters, will probably be proposed to fill that capacity, by some of his friends in America: If therefore Your Excellency and Congress shall think proper to appoint him, I make no doubt, but that he will discharge the duties, with propriety, honor, and ability. If however, another should be appointed—in either case, I beg leave to offer any services that I am capable of executing, under the Commissioner—and if Your Excellency should think proper to make mention of me, that you will favor me on the present occasion. With pleasure I add, that I have friends here, who will become responsible for me in any manner, that may be requisite.
Requesting that you will command any servic⟨e mutilated⟩ on this side the water—I have the honor to remain, ⟨with t⟩he greatest respect—Your Excellency’s, Most obedient, and most humble Servant,

Rd Claiborne

